DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final, first office action on the merits on patent application 16/901366, attorney docket GUH-417-L. Application is assigned an effective filing date of 4/15/2019 based on Japanese application P2019-077044 filing date, and applicant is Nexchip Semiconductor Co., LTD.  
Applicant’s election with traverse of Invention I, claims 1-3 in the reply filed on 12/23/2021 is acknowledged. Applicant asserts that the inventions have unity of invention under 37 CFR 1.475(b), and restriction was improper. However, there is no evidence in the file folder that the application is a national stage entry of a PCT application, so the restriction standard of 35 USC 121 was properly applied, and the restriction is final.  Examiner will consider rejoinder if the applicant meets his burden described in MPEP § 821.04  
Claims 4-7 have been withdrawn from consideration. Claims 1-3 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Roizin et al.  U.S. 2009/0212342 in view of Cai (U.S. 2004/0108548

As for claims 1-3,
Roizin teaches a high-voltage tolerant semiconductor element (130 [0036]), comprising: 
a source portion (s130); 
a well impurity region (P-well), disposed around the source portion (the source is formed in the well, Fig. 4),
wherein an impurity concentration of the well impurity region is higher than an impurity concentration of a silicon substrate (the substrate is undoped); and at least two gate portions (121a/123a), disposed at two sides of the source portion, 

However, a Cai teaches a gate spacing of 3um and 1um ([0017, 0022]). Gate to gate distance is a function of the isolation of the channels and the need for greater density.  Generally, differences in gate separation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the distance creates an unexpected result. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the 
In claim 3, applicant recites a well that overlaps the gate, and Roizin teaches that the gate is formed over the well so it overlaps.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Ng et al (U.S. 2013/0320432 and Gao et al, (U.S. 2011/0053326, which teach similar structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN A BODNAR/Examiner, Art Unit 2893